 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAUL TRUJILLO,                                    No. 2:18-cv-1805 AC P
12                        Plaintiff,
13             v.                                       ORDER AND FINDINGS &
                                                        RECOMMENDATIONS
14    C. FICKES,
15                        Defendant.
16

17            By order filed February 3, 2021, the complaint was screened and found to not state a

18   claim for relief. ECF No. 7. Plaintiff was given thirty days to file an amended complaint and

19   cautioned that failure to do so would result in a recommendation that this action be dismissed. Id.

20   at 6. After plaintiff failed to file an amended complaint, he was given an additional twenty-one

21   days to amend the complaint and warned that failure to do so would result in a recommendation

22   that this action be dismissed without further warning. ECF No. 10. Twenty-one days have now

23   passed, and plaintiff has not filed an amended complaint or otherwise responded to the court’s

24   order.

25            Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

26   randomly assign a United States District Judge to this action.

27            IT IS FURTHER RECOMMENDED that the complaint be dismissed for failure to state a

28   claim for the reasons set forth in the February 3, 2021Screening Order (ECF No. 7). See L.R.
                                                       1
 1   110; Fed. R. Civ. P. 41(b).
 2          These findings and recommendations are submitted to the United States District Judge
 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 4   after being served with these findings and recommendations, plaintiff may file written objections
 5   with the court and serve a copy on all parties. Such a document should be captioned
 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
 7   failure to file objections within the specified time may waive the right to appeal the District
 8   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 9   DATED: April 29, 2021
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
